Exhibit FIRST AMENDMENT TO CREDIT AGREEMENT FIRST AMENDMENT (the “Amendment”) entered into as of October 22, 2008 by and between CPI AEROSTRUCTURES, INC. (the “Borrower”) and SOVEREIGN BANK (the “Bank”). WHEREAS, the Borrower and the Bank are parties to that Amended and Restated Loan Agreement dated as of August 13, 2007, as same may be hereafter amended and modified (the “Agreement”); and WHEREAS, the Borrower has requested that the Bank make available, and the Bank has agreed to extend to Borrower, an additional $3,000,000.00 term loan facility, subject to the provisions hereof; and WHEREAS, the Borrower has requested that the Bank amend, and the Bank has agreed to amend, certain provisions of the Agreement, subject to the terms and conditions hereinafter set forth. NOW, THEREFORE, the parties hereto hereby agree as follows: 1.All capitalized terms used herein, unless otherwise defined herein, have the same meanings provided therefor in the Agreement. 2.Subject to the terms and conditions hereof, the Agreement is hereby amended as follows: (A)Section 1.1 is amended by deleting the definitions of Interest Period, Libor Rate Loan, Loan Documents, Post Default Rate, Prime Rate Loan and Termination Date contained therein, andsubstituting the following therefor: “‘Interest Period’ shall mean any period during which a Loan bears interest based on the Libor Rate as elected by the Borrower in accordance with the terms of this Agreement. (a)If any Interest Period would otherwise end on a day which is not a Business Day, that Interest Period shall be extended to the next succeeding Business Day unless the result of such extension would be to extend such Interest Period into another calendar month, in which event such Interest Period shall end on the immediately preceding Business Day. (b)No Interest Period shall extend beyond the Termination Date.” Exhibit “‘Libor Rate Loan’ shallmean Loans hereunder (or any portion of the outstanding principal balance thereof) that bear interest for the Interest Period applicable thereto at a rate of interest based upon the Libor Rate plus the applicable margin.” “‘Loan Documents’ shall mean, collectively, this Agreement, the Revolving Credit Note, the Term Note, the Security Agreement, the Master Agreement together with all other documents executed in connection with the interest rate swap transaction (if any) with respect to the Term Loan, the Additional Documents (as defined in
